        Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 1 of 29 PageID #: 1


 AO   106 i   Rev 0r/10) App|cation for a Scarch Wffrant



                                               Umrpo Srarps Drsrrucr Counr
                                                                                      for the
                                                                       Eastern District of Missouri


                    ln the Maner oflhe Search              of                            )
              /Brielb,describe the property to be searched
                                                                                         )
               o. id?ntil), the person by mme and atldressl                                         Case   No. 4:20   IVJ 3251 NCC
                                                                                         )
         Precisaon Localion lnformation; Subscriber &                                    )
  Transactional Records: Cell Site lnformationi Pen                                      )         SIGNED AND SUBMITTED TO THE
Register & Trap-and-Trace for Phone # (314) 379-6235                                     )        COURT FOR FILING BY RELIABLE
                                                                                                  ELECTROMC MEANS
                                                            APPLICATION FOR A SEARCE WARRANT
          I. a t'ederal law enforcement ofllcer or an attomey for the govemment, request a search warrant and state under
 penalt-y of perjury that I have reason to believe that on the follorving person or ptoperv id.ntif) the p.rson ot des.rihe the
prgper4 p fu searclyl and gir?           its   loftrion)
  >ee Arlacnmenl A.


 located in the                                            District of                  NEW JERSEY                 , there is     nou concealed tidcntirt'fie
person or describe the property to be seaed)
  See Attachment B.


               The basis for the search under Fed. R. Crim. P. 4l(c) is tchec* one or noret
                      {   evidence of a        rime;
                      4 contraband, fruits ofcrime. or other items illegally possessed;
                      J properry designed for use. inlended for use, or used in committing a crime;
                      l   a person to be arrested or a pe$on who is unlarvfully restrained.

              The search is related to a violation              ot-:

               Code Section                                                                         Olfense Description
         Title 21, U.S.C., 841                             controlled substances offenses



              The appJication is based on these facts:



               0f   Continued on the attached sheei.
               a    Delayed notice of _ _ _ days (give exact ending dale if more than 30 days                                                     ) is requested
                    under l8 U.S.C. g 3 l03a the basis of which is ser fonh on rhe attached sheet.
                                                    I state under the penalty ofperjury that    fo                                    In    true and correct




                                                                                                   Brian J. Beckmann, Task Force Officer , DEA
                                                                                                                            Ptinted name and title
                s\eorn ta, oltesled to' or   aiitned belore ne          a   reliahle elechonic neons pursuant to Federal   Rules of   Crinint   procedurc J.1 ond   1t


Date:                08/0 712020
                                                                                                                   Judge    \   signature
City and state:                       St. Louis, MO                                               Hon. Noelle C. Coltins, U.S               istrate Ju qc"
                                                                                                                 ['rinted nane o*l ritle
                                                                                                                                                              __
  Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 2 of 29 PageID #: 2




                                             ATTACHMENT A

        The United States has submitted an application pursuant to 18 U.S.C. $$ 2703(c)(1)(A) &

B, (c)(Z), and 3122 and Federal Rule of Criminal Procedure 41 requesting that the Court issue a

Warrant and Order requiring a telecommunications service provider reflected in Part          II of this
Attachment A, to disclose the records ald other information conceming the account described in

Part I of this Attachment A.

        I.     The Account(s)

        The Order applies to certain records and information associated with the following:

 Provider        Number or identifier              O*'ner, if known       Subject of investigation,
 Name                                                                     if known
 Metro           (3t4) 379-623s                    Marlon Williams        Unknown Male AKA
 PCS/T.           (the subject                                            ..Black''
 Mohile          cellular telephone)



        I      The Provider

        Records and i-nformation associated with the subject cellular telephone that is within the

possession, custody, or control of   Metro PCS/T-Mobile, and other applicable service providers

reflected on the list contained in this Attachment A, including information about the location        of

the subject cellular telephone   if it is subsequently   assigned a different call number.




                                                   1
              Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 3 of 29 PageID #: 3




                                 LIST OF TELECOMMT]NICATION SER}TCE PROVIDERS

01 Communications                           Eg}?tian Telephone                 Mid-Atlantic                 Socket Telecom
Acc€ss Line Comrnunication                   Electric Lightwave, Inc.          Midvale Telephone Exchange   Spectnrm
ACN, Inc.                                    Empire Paging                     Mobile Commmications         Sprint
ACS                                          Emest Communications              Mound Bayou Telephone Co.    SRT Wireless
Aero Conmunications, Inc. (IL)               EZ TaIk Communications            Mpower Communicalions        Star Telephone Compa.ny
Afford A Phone                               FDN Communications                Navigalor                    Start Wireless
Airvoice Wireless                            Fibemit Cornrn                      Telecommunications         Sugar Land Telephone
Alaska Communicalions                        Florida Cell Service              NE Nebmska Telephone         SuIe west Telephone Company
Alhambra-Graflt& Telephone                   Florida Digital Network           Nedink Comm                  Talk America
Altice USA                                  Focal Communications               Network Services             Tele Touch Comm
                                            Frontier Communications            Neustar                      T€lecorp Comm
AOL Corp.                                   FuzeBox. Inc.                      Neutral Ta.ndem              Telepak
Arch Communication                          Gabriel Cornm                      Nex-Tech Wireless            Telispire PCS
AT&T                                        Galaxy Paging                      Nexus Cornmunicalions        Tolnet Worldwide
AT&T Mobility                               Global Commurications              Nll Comm                     Tex-Link Cornm
Bell Aliant                                 Global Eyes Conununications        North Central Telephone      Time wamer Cable
Big River Telephone                         Global Naps                        North State CorErn           T-Mobile
Birch Teiecom                               Graft on Telephon€ Company         Nonhcoast Communicarions     Total Call Intemational
Blackberry Corporation                      Grand fuver                        Novacom                      Tracfone Wteless
Brivia Communications                       Grande ComIn                       Ntem                         Trinity Intemational
Broadview Nefworks                          Great Plains Telephone             NTS Communications           U-Mobile
Broadvox Ltd.                               Harrisonville Telephone Co.        Oklaloma City SMSA           United Telephone of MO
Budget Prepay                               Heartland Communications           ONE Comnunications           United Wireless
Bulls Eye Telecom                           Hickory Telephone                  ONSTAR                       US Cellular
Call Wave                                   Huxley Communications              Optei Texas Telecom          US Commurications
Cbeyond Inc.                                iBasis                             Orion Electi'onics           US LEC
CCPR Services                               IDT Corporation                    PacBell                      US Link
Cellco Part[ership,                         Illinois Valley Cellular           Pacwest Telecom              US West Communications
 d/b/a Verizon Wireless                     Insight Phone                      PAETEC Communications        USA Mobility
Cellular One                                InlegIa                            Page PIus Cornrnunications   VarTec Telecommunications
Cellular South                              Iowa Wireless                      Page MarL Inc.               Veisign
CeDtennial Cornrnunications                 IQ Teiecom                         Page Net Paging              Verizon Telephone CorDpary
CenturyLink                                 J2 Global CommunicatioDs           Panhandle Telephone          Verizon Wireless
Charter Communications                      Leap Wireless Intemationa.l        Peerless Network             Viaero Wireless
Chickasaw Telephon€                         Level 3 Communications             Pineland TelephoDe           Virgin Mobile
Choctaw Telephone Company                   Locus Communications               PhoneTech                    Vonage Holdings
Cimco Comm                                  Logix CommDnications               PhoneTel                     Wabash Telephone
Cincinnati Bell                             Longlines Wireless                 Prefered Telephone           WaYe2wave Communications
Cinergy Corlmunications                     Los Angeles Cellular               Priority Commuications       Weblir& Wireless
Clear world CoDmunicalion                   Lunar Wireless                     Puretalk                     Westem wireless
Com-Cast Cable Cornm.                       Madison River                      RCN Telecom                  Westlink Communications
Conunercial Communications                   Communi cations                   RNK Telecom                  wlatsApp
Consolidated Communications                 Madison/Macoupin Telephone         QWEST Cofimunications        Windstrearn Cornft unications
Cox Comrnunications                          Company                           Sage Telecom                 Wirefly
Cricket Wireless                            Mankato Citizens Tel€phone         Seren hnovations             )Ginity
Custer Telephone Cooperative                Map Mobile Comm                    Shentel                      xO Corrununications
DBS Communicadons                           Marathon Comm                      Sigecom LLC                  Xspedius
Delta Communications                        Mark Twain Rwal                    Slcy Tel Paging              Yakdifl Valley Telephone
Detroit Cellular                            Max-Tel Communications             Smart B€€p Paging            YMAX Cofiununications
Dobson Cellular                                                                                                                    I
                                           Meuo PCS                            Sman City Telecom            Ztel Cornmunications
                                           Metro Teleconnect




                      i   Last Update: 09/27 /20\9
                                                                          ).
     Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 4 of 29 PageID #: 4




                                           ATTACHMENT B

         It is hereby ordered, pursuant to    18 U.S.C.   $$ 2703(c)(1)(A) &(B), (cX2) and 3123 and

Federal Rule of Criminal Procedure 41, that the Provider(s) identified in Attachment              A   shall

disclose to the United States the following:

I.       PRECISION LOCATION INFORMATION

         A.          Information to be Disclosed by the Provider

         All   information for the following time period of forty-five days from the date of this

Warrant and Order, that is for the time period from August 7,2020,to September 20, 2020,1l:59

p.m. (CT) during a1l times of day and night, regarding the location of the subject cellular

telephone described in Attachment A.

         "lnformation about the location of the sutrject cellular telephone" includes all available

E-911 Phase     Ii   data, GPS dat4 latitudeJongitude data, and other precision location information,

as   well as all data about which "cell towers"    (1.e., anterura towers covering specific geographic

areas) and "sectors" (r.e., faces of the towers) received a radio signal from the cellular telephone

described in Attachment A.

         To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control ofthe Provider, the Provider

is required to disclose the Location Information to the investigative agency(ies).

         B.      Information to Be Seized by the United States

         All information    described above in Part I, Section A that constitutes evidence   ofviolations

of Title 21, United States Code, Section(s) 8a1(a)(1) involving Unknown Male AKA "Black".




                                                     I
  Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 5 of 29 PageID #: 5




II.       CELL TOWER RECORDS AND OTIIER TELECOMMT]NICATION DATA

          For the subject cellular telephone identified         in   Attachment   A, the following
telecommunication records and information, but not the contents of any communication for the

past   thirty (30) days from the date of this Warrant and Order and at reasonable intervals for up to

forty-five (45) days from the date of this Warrant and Order, the following:

         Information to be Disclosed bv the Provider

                 1   .   All   available ,urn"r, udd..rr"s, and identifuing information, and other

subscriber and service feature information and tlpes of service utilized;

                 2.      Length of service;

                 3.      All   telephone numbers, Electronic Serial Number      ('ESN), a Mobile
Electronic Identity Number (.'MEIN), a Mobile Identification Number          ('MIN),   a Subscriber

Identity Module ('SIM'), an Intemational Mobile Subscriber Identifier          ('IMSD, a Mobile
Subscriber Integrated Services Digital Network Number ("MSISDN"), or an lntemational Mobile

Station Equipment Identity      (.'lMEf)   numbers, including any and a1l customer service records,

credit and billing records, can-be-reached numbers (CBR), enhanced custom calling features, and

primary long-distance carrier;

                4.       Subscriber information available for any originating telephone number;

                 5.      Automated Messaging Accounting (AMA) records             (a carrier billing
mechanism data base search which provides records            of originating and terminating     caller

information for calls to the subject cellular telephone) for the above-specified time period;

                6.       Means and source ofpayment for services, including any credit card or bank

account number, and air-time summaries for available service periods, for the IP (intemet protocol)


                                                   2
  Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 6 of 29 PageID #: 6




addresses being utilized     by and signaled to and from the aforementioned subject cellular

telephone;

                7.     Cellular telephone records and information pertaining to the following, for

the above-specified time period:

                       (a)      call detail information (provided in an electronic format specified

by the agents/offrcers of the investigative agency(ies), and other authori zed federal/stzte/local law

enforcement agencies);

                       (b)     cell site activation information, including information identifring

the antenna tower receiving transmissions from the subject cellular telephone number, and any

hformation on what portion of that tower is receiving        a transmission   from the subject cellular

telephone number, at the begiruring and end ofa particular telephone call made to or received by

the subject cellular telephone number;

                       (c)     numbers dialed;

                       (d)     call duration;

                       (e)     incoming numbers if identified;

                       (0      signaling information pertaining to that number;

                       (g)     a   listing ofall control charurels and their corresponding cell sites;

                       (h)     an engineering map showing all cell site tower locations, sectors and

orientations;

                       (i)     subscriber information, including the names, addresses, credit and

billing information, pubiished and non-published for the telephone numbers being dialed from the

subject cellular telephone;


                                                    3
  Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 7 of 29 PageID #: 7




                          6)     historical location estimates, such as Network Event Location

System Q.JELOS), round-trip time (RTT), GPS, and per-call measurement data (PCMD); and,

                          (k)    Intemet Protocol (IP addresses) utilized by and signaled to and fiom

the subject cellular telephone.


III,   PEN REGISTERS AND TRAP AND TRACE DEVICES

       For the subject cellular telephone identified in Attachment A for a period of forty-five

(45) days from the date of this Warrant and Order, the following:

        1.        Pursuant to Title 18, United States Code, Section 3123, pen register and trap and

trace devices, including enhanced caller identification, may be installed by the investigative

agency(ies) and used to record or decode dialing, routing, addressing, or signaling information,

and to capture the incoming electronic or other impulses, which identifu the originating number or

other dialing, routing, addressing and signaling information reasonably likely to identifu the source

of a wire or electronic communication to and from the subject cellular telephone              number,

including the direct connect, Voice-over-LTE (VoLTE), non-content data transmissions, or digital

dispatch dialings (ifapplicable), the dates and times ofsuch dialings, and the length oftime ofthe

connections, pertaining to the subject cellular telephone described in Attachment A., including

the date, time, and duration of the communication, and the following, without geographic limit,

hcluding:

             a.   IP addresses associated with the cell phone device or devices used to send or receive

                  electronic communications;

             b.   Aay unique identifiers associated with the cell phone device or devices used to

                  make and receive calls with cell phone number described in Attachment A, or to

                                                    4
  Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 8 of 29 PageID #: 8




                  send or receive other electronic communications, including the ESN,      MEIN, IMSI,

                  IMEI, SIM, MSISDN, oTMIN;

             c. IP addresses of any websites or other selvers to which the subject cellular
                  telephone cormected;

             d.   Source and destination telephone numbers and email addresses;

             e.   "Post-cut-tkough dialed digits," which are digits dialed after the initial call set up

                  is completed, subject to the limitations   of   18   U.S.C. $ 3121(c).

        2.        The Provider, andlor any telecommunications service prpviders reflected in

Attachment A, to include providers of any tlpe of wire and/or electronic communications, and any

other applicable service providers, shall initiate caller identification on the subject cellular

telephone identified in Attachment A, without the knowledge ofor notification to the subscriber,

for the purpose ofregistering incoming telephone numbers

        3.        The Providers reflected in Attachment A, to include providers of any type ofwire

and/or electronic communications, arid any other applicable service providers, shall fumish the

agents/oflicers    of the investigative agency(ies), and other authorized federal/state/local law

enforcement agencies, fofthwith all information, facilities, and technical assistaace necessary to

accomplish the installation and use of the pen register a:rd trap and trace devices, including

enhariced ca.ller identification, unobtrusively and with minimum interference to the services that

are accorded persons with respect to whom the installation and use is to take place.

       4.         The Providers reflected in Attachment A, to include providers ofany type ofwire

and/or electronic communications, and any other applicable telecommunications service

providers, shall provide the agents/officers ofthe investigative agency(ies), and other authorized


                                                    5
  Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 9 of 29 PageID #: 9




federaVstate/local law enforcement agencies, with the results of the pen register and trap and trace

devices, including enhanced caller identification, at reasonable intervals for the duration of this

Warrant and Order.

        5.      Should the subject cellular telephone identified in Attachment           A   and,/or ESN,

MIN, IMEI, MSID or IMSI number listed above be changed by the subscriber during the effective

period of this Order, the request for pen register and trap and trace devices, including enhanced

caller identification, shall remain in effect for any new telephone to which the subject cellular

telephone listed above is changed throughout the effective period olthese Warrants and Orders.

        6.      The Providers reflected in Attachment A, to include providers of any tlpe of wire

and/or electronic communications, and any other applicable service providers, shall be provided

compensation by the lead investigative agency for reasonable expenses incurred in providing

technical assistance.

        7   .   Pursuant to Title 18, United States Code, Sections   3   123(d)( 1) and (2), the Provider,

and the service providers reflected in Attachment A, to include providers ofany       tlpe of wire and/or

electronic communications, and any other applicable service providers, shall not disclose the

existence of this application and/or any warrant or order issued upon this application, or the

existence of the investigation, for a period ofone year from the date of this Order to a subscriber

or lessee or to any other person, except that the provider may disclose the warrant to an attomey

for the provider for the purpose ofreceiving   1ega1   advice.

       This Warrant and Order does not authorize interception ofany communications as defined

in Title 18, United States Code, Section 2510(4), but authorizes only the disclosure of signaling




                                                  6
Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 10 of 29 PageID #: 10




information, including cell site information, precision location information, including GPS

information, related to the subject cellular telephone.

       The investigative agency(ies), and other authorized federaUstate/local law enforcement

agencies, to whom this Wanant and Order is directed       will begin monitoring the location of   the

subject cellular telephone by one of the methods described in this Warrant within ten (10) days

of the date of this Wanant and Order.




                                                7
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 11 of 29 PageID #: 11




                                 LINITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                        EASI'ERN DIVISION

 IN THE MATTER OF AN APPLICATION )
 OF TIIE UNITED STATES OF AMERICA )
 FOR A WARRANT TO          OBTAIN )                        No. 4:20 MJ    3251 NCC
 LOCATION INFORMATION, INCLUDING )
 PRECISION LOCATION INFORMATION; )
 SUBSCRIBERANDTRANSACTIONAL )                                 FILED UNDER SEAL
 RECORDS; CELL SITE INFORMATION; )
 ANDFORAPENREGISTERANDTRAP                          )   SICNED AND SUBMITTED TO THE COURT FOR FILINC
 ANDTRACEDEVICESFORPHONE                            )   BY RELIABLE ELECTRONIC MEANS
 NUMBER     (314)379-623s.                          )

                                          AFFIDAVIT

       I, Brian J. Beckmann, being first duly swom by reliable electronic means, hereby       depose

and slate as follows

                         INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support ofan application for a warrant and order pursuant

to Rule 41 and 18 U.S.C. $$ 2703(a), 2703(b)(l )(A) and 2703(c)(1)(A) for information associated

with a cellular telephone (314) 379-6235 (hereinafter referred to as the "subject cellular

telephone") to require Metro PCS/T-Mobile (hereinafter "the Provider"), and/or any service

providers reflected in Attachment A, to include providers of any t)?e of wire and/or electronic

communications, and any other applicable service providers, to disclose to the United States

location information, including precision location information, transactional and subscriber data

and cell site location information, and the installation and use of other pen register and trap and

trace devices associated with the subject cellular telephone, as described in Attachment B to the

requested warrant and order.




                                                1
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 12 of 29 PageID #: 12




        2.      I am a Task Force Officer with the Drug Enforcement Administration (DEA) and

have been since July 2019.     I   have been a law enforcement officer for fourteen years.     I   have

received training in investigative method techniques such as physical and electronic surveillance

and interviewing and managing confidential sources.       I have also received training in firearms,

arrest techniques, and the execution ofsearch warrants. Based on my training, experience, and the

collective experience of the investigative team, as well as my own participation in controlled

substance investigations,   I am familiar with the methods of operation of drug traffickers. I      am

familiar with and have used normal methods of investigation, including, but not limited to, physical

and electronic surveillance, questioning ofwitnesses, the use ofsearch and arrest warrants, the use

of informants, the utilization of undercover agents and the use of court-authorized wire           and

electronic intercepts. I am also familiar with federal criminal laws, particularly those laws relating

to narcotics.

        3.      The facts alleged in this affidavit come from my own investigation, my training and

experience, and information obtained from other investigators and witnesses. As this affidavit is

submitted for the limited purpose ofestablishing probable cause to locate and monitor the location

of a cellular telephone as part of a criminal investigation, it does not set forth all of the my

knowledge regarding this matter.

        4.      The present affidavit is being submitted in connection with an application of the

United States for a warrant and order authorizing agents/officers ofthe investigative agency(ies),

and other authorized federal/state/local law enforcement agencies, to obtain location iniormation,

including precision location information, cell site location information, and other signaling

information, including pen register information, in an effort to locate and monitor the location of

the subject cellular telephone.

                                                 2
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 13 of 29 PageID #: 13




        5.       Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that the subject cellular telephone are cunently being used in

connection with violations of Title 21, United States Code, Section 841(a)     (l)   (hereinafter referred

to as "the subject offenses"), by a yet to be identified individual known as "Black" and others

known and unklown. There is also probable cause to believe that the location information

described    in Attachment B to the requested warrant and order will lead to evidence of              the

aforementioned subject ofienses as well as to the identification oiindividuals who are engaged in

the commission of those criminal olfense and related crimes.

                      BACKGROUND CONCERNING WIRELESS PROVIDERS

       6.        Based on my knowledge, training, and experience, as well as information provided

by investigators with specialized experience relating to cellular telephone technology, I am aware

ofthe following facts and considerations:

       a.        Wireless phone providers typically generate and retain ce(ain transactional

information about the use of each telephone call, voicemail, and text message on their system.

Such information can include log files and messaging logs showing all activity on a particular

account, such as local and long distance telephone connection records, records of session times

and durations, lists    of all incoming and outgoing       telephone numbers         or other addressing

information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.

       b.        Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received. For example, when a

cellular device is used to make or receive a call, text message or other communication, the wireless

phone provider   will typically generate   and maintain a record of which cell tower(s) was/were used

                                                    3
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 14 of 29 PageID #: 14




to process that contact. Wireless providers maintain information, including the corresponding cell

towers (i.e., tower covering specific geographic areas), sectors (i.e., faces ofthe towers), and other

signaling data as part oftheir regularly conducted business activities. Typically, wireless providers

maintain records of the cell tower information associated with the beginning and end of a call.

        c.     Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication with a particular

cellular device originated or was received.

        d.     Wireless providers may also retain text messaging logs that include specific

inlormation about text and multimedia messages sent or received from the account, such as the

dates and times of the messages.        A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received. The

provider could have this information because each cellular device has one or more unique

identifiers embedded inside   it.   Depending upon the cellular network and the device, the embedded

unique identifiers for a cellular device could take several different forms, including an Electronic

Serial Number (.'ESN'), a Mobile Electronic Identity Number       ('MEIN),   a   Mobile Identification

Number ("MIN'), a Subscriber Identity Module ("SIM'), an International Mobile Subscriber

Identifier ("IMSD,     a   Mobile Subscriber Integrated Services Digital Network Number

('MSISDN'), or an Intemational Mobile Station Equipment Identity        ('IMEf).      When a cellular

device connects to a cellular antenna or tower, it reveals its embedded unique identifiers to the

cellular antenna or tower in order to obtain service. and the cellular antenna or tower records those

identifiers.



                                                    1
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 15 of 29 PageID #: 15




       e.      Wireless providers also maintain business records and subscriber information ior

pa(icular accounts. This information could include the subscriber's full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier lor the cellular device

associated with the account, the subscriber's Social Security Number and date           of birth. all

telephone numbers and other identifiers associated with the u."oun,, and a description of the

services available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).

       f.      Providers ofcellular telephone service also typically have technical capabilities that

allow them to collect and generate more precise location information than that provided by cell

site location records. This information is sometimes relerred to as E-911 phase II data, GPS data

or latitude-longitude data. In the Eastem District of Missouri, such information is often referred

to as precision location information or PLI data. E-911 Phase II data provides relatively precise

location information about the cellular telephone itself, either via GPS tracking technology built

into the phone or by attempting to triangulate the device's signal using data from several of the

provider's cell towers. Depending on the capabilities olthe particular phone and provider, E-911

data can sometimes provide precise information related to the location   ola cellular device.

       g.      In order to locate the subject cellular telephone and monitor the movements ofthe

phone, the investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, may need to employ one or more techniques described in this affidavit and             in   the

                                                 5
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 16 of 29 PageID #: 16




application    of the United States. The investigative         agency(ies), and other authorized

t'ederal/state/local law enforcement agencies, may seek a warrant to compel the Provider, any

telecommunication service providers reflected in Attachment       A to the   requested Warrant and

Order,   to include providers of any type of wire and/or electronic        communications (herein

incorporated by reference), and any other applicable service providers, to provide precision

location information, including Global Position System information (if available), transactional

records, including cell site location information, and pen register and trap and trace data.

                        IIN'ESTIGATION AND PROBABLE CAUSE

          7.        During   ldy   2020, investigators from DEA St. Louis, Task Force Group 32

(hereafter TFG32) and detectives from the St. Charles County Regional Drug Task Force

(hereafter SCCRDTF) began ajoint investigation into the suspected drug overdose death of Nolan

Bayliss. I personally spoke to and received information directly from Detective James Whitehead

of the SCCRDTF, in regard to many of the facts presented in this affidavit. I am also directly

panicipating in the ongoing investigation.

          8.       On July 11, 2020, members of the St. Charles City Police Department

responded to 629 Houston Street. St. Charles City, Missouri, 63301 for the report     ofa   suspected

overdose death. Upon arrival, officers discovered the Bayliss deceased on the living room couch

inside the residence. An initial search ofthe residence revealed the presence olsuspected narcotics

and drug paraphemalia. Investigators from the SCCRDTF were summoned to the scene and

assumed the investigation. During a consent search   ofthe residence, members ofthe investigative

team, including Detective Whitehead, discovered the Bayliss' iPhone            in the living   room.

Investigators located a plate in the kitchen with a brown and green in color flakey substance on it.

There was a ripped baggie and soda cap in the bedroom as well as syringes. The ripped baggie

                                                 6
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 17 of 29 PageID #: 17




and soda cap contained the same brown and green in color flakey substance as was discovered on

the plate in the kitchen. These items were sent to the St. Charles County Police Department Crime

Laboratory for analysis. The analysis revealed the substance to be a mixture ofheroin, morphine,

and fentanyl.

            9.           Dylan Bayliss, Nolan Bayliss' brother, said that Nolan Bayliss was a drug user.

Dylan Bayliss said that Nolan Bayliss had spent approximately $30,000.00 on fentanyl during the

past year and that the Bayliss' dealer went by the alias,      "Black." Dytan Baylis said that he had

looked through Nolan Bayliss' phone and saw numerous text messages between Nolan Bayliss

and   "Black."       The messages were to and from the subject cellular telephone and contained details

conceming the purchases offentanyl in varying amounts from "Black" at the BP gas station located

at 1401 Chouteau Avenue, St. Louis, Missouri.

            10.          Dylan Bayliss said that he had deleted messages from the phone prior to Nolan

Bayliss' death in the hopes that Nolan Bayliss would be unable to contact "Black" to obtain more

narcotics. Nolan Bayliss told Dyan Bayliss that he owed "Btack" $350 for previously purchased

fentanyl.

            I   1.       Detective Whitehead took possession of the Nolan Bayliss' cellular telephone

phone after his death. Detective Whitehead noticed numerous incoming texts and a voicemail

from "Black" to the Bayliss' cellular telephone from the subject cellular telephone. The following

is a non-verbatim transcription of the text messages and voicemail sent to the Bayliss' cellular

telephone by "Black" utilizing the subject cellular telephone:

        Text Message, July 14,2020, at l0:35 a.m.: "Hey man u really need too call me and tell

        me something friend?"



                                                     7
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 18 of 29 PageID #: 18




    o   Voicemail, JtIy 14,2020, at 2:07 p.m.: "Hey dude it's Black give me a call we need to

        talk bro."

    o   Text Message, July 18, 2020, al 1l:43 p.m.: "Hey man u need to call me and tell me

        something?"

    o   Text Message, h:Jy 20,2020, at 12:55 p.m.: "What's up man?"

    .   Text Message, July 23, 2020, al2:55 p.m.: "Hey man stop fucing playing and give me my

        money u know that I need. U been trust worthy up too this point let's keep it like that

        friend. Don't play me I didn't play u?"

    o   Text Message, July 24,2020, at 5:13 a.m.: "Gm. Hey man I wish u come with that u old

        man? Damn."

    o   Text Message, luly 29,2020, aI'l'.41 a.m.'. "Gm. I need my money."

          12.        Based upon the interview      of Dylan Bayliss, the circumstances of        Nolan

Bayliss' death, and the timing of the messages,       it is clear that "Black" is utilizing the subject

cellular telephone in an attempt to collect a drug debt. The owed money is most likely the $3 50.00

that Nolan Bayliss said that he owed "Black."

          13.        Based upon the communications (text messages and voicemail outlined above)

sent from the subject cellular telephone to Bayliss' telephone, I believe that   "Black" does not know

that Nolan Bayliss died. I also believe that based upon historical information provided by Dylan

Bayliss regarding his brother's drug usage and Dylan Bayliss' first hand observations of Nolan

Bayliss' phone as well as the continued communication from "Black;" "Black" was most likely

the source of supply for Nolan Bayliss.      I believe that "Black" is utilizing the subject cellular

telephone to facilitate the distribution of controlled substances. The ability to track the subject

cellular telephone will assist investigators with identifying the user ofthe subject cellular telephone
                                                  8
    Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 19 of 29 PageID #: 19




and further the investigation into the distribution   ofa controlled substances that ultimately resulted

in the Nolan Bayliss' death.

                                             CONCLUSION

              14.    Based on the above information, your alfiant submits that there is probable

cause to believe that the subject cellular telephone is cunently being used     in connection with the

commission ofthe subject offenses, by "Black," and others known and unknown. There is also

probable cause to believe that the location information described in Attachment B to the

requested warrant and order    will   lead to evidence ofthe aforementioned subject offenses as well

as to the   identification of individuals who are engaged in the commission ofthose criminal

offense and related crimes.

               15.    None ofthe investigative techniques that may be employed as a result ofthe

present application and affidavit require a physical intrusion into a private space or a physical

trespass. Electronic surveillance techniques such as pen register and cell site location monitoring

typically have not been limited to dattime use only. Furthermore, the criminal conduct being

investigated is not limited to the daltime. Therefore, the lact that the present application requests

a   warrant based on probable cause should not limit the use ofthe requested investigative techniques

to    dal.time use   only.    Accordingly, the investigative agency(ies), and other authorized

federal/state/local law enforcement agencies, request the ability to employ these investigative

techniques at any time, day or night.




                                                      9
Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 20 of 29 PageID #: 20




              16.    'l-he monitoring   ofthe location ofthe subject cellular telephone bl onc of

 the methods described herein n'ill begin within ten (10) days of the date of issuance of the

 requestcd Warrant and Order.

        I   state under the penalty of perjury that the foregoing is true and
 correct.
   o fulz.
 DATE                                                 Brian J.
                                                      Task Force Oflicer
                                                      Drug Enforcement Administration



 S$ orn to, attested to, or affirmed before me via reliable electronic means pursuant to Federal
 Rules of Criminal Procedure 4.1 and      4l   this     da1'   ol'August. 2020.


                                                      NOELLE C. COLLINS
                                                      L'NITED STATES MAGIS-|RATE JUDGE
                                                      Eastem District of Missouri




                                                 l0
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 21 of 29 PageID #: 21




                                             ATTACHMENT A

        The United States has submitted an application pursuant to 18 U.S.C. $$ 2703(c)(1)(A)         &

B, (c)(2), and 3122 and Federal Rule of Criminal Procedure 41 requesting that the Court issue         a


Warrant and Order requiring a telecommunications service provider reflected in Part          II of this

Attachment A, to disclose the records and other information conceming the account described in

Part I of this Attachment A.

        I.     The Account(s)

        The Order applies to certain records and inlormation associated with the following:

 Providcr        Number or identifier              Owner, if known        Subject of investigation,
 Name                                                                     if known
 Mctro           (311) 37e-623s                    Marlon Williams        Unknorvn Male AKA
 PCS/T.           (the subject                                            "Bl'rck"
 Mobile          cellular telephone)



        IL     The Provider

        Records and information associated with the subject cellular telephone that is within the

possession, custody, or control of   Metro PCS/T-Mobile, and other applicable service providers

reflected on the list contained in this Attachment A, including information about the location of

the subject cellular telephone   if it is subsequently   assigned a different call number.




                                                   1
            Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 22 of 29 PageID #: 22




                                 LIS-I' OF'I'ELECOMMUNICATION SERVICE PROVIDERS

0l   Communications                             Egyptian Telephone                    Mid-Atlantic                     Socket Telecom
Access Line Communication                       Electric Lightwave, lnc.              Midvale Telephone Exchange       Spectrum
ACN. Inc.                                       Empire Paging                         Mobile Communications            Sprint
ACS                                             Emest Communications                  Mound Bayou Telephone Co.        SRT Wireless
Aero Communications, Inc. (lL)                  EZ Talk Commuflications               Mpower Communications            Star Telephone Company
Afford A Phone                                  FDN Communications                    Navigator                        Start Wireless
Airvoice Wireless                               Fibemit Comm                            Telecommunications             Sugar Land Telephone
Alaska Communications                           Florida Cell Service                  NE Nebraska Telephone            Sure west Telephone Company
Alhambra-Grantll Tclephone                      Florida Digital Network               Netlink Comm                     Talk America
Altice USA                                      Focal Communications                                                   Tele Touch Comm
AmeriTel                                        Frontier Communications               Neustar                          Telecorp Comm
AOL Corp.                                       FuzeBox, Inc.                         Neutral Tandem                   Telepak
Arch Communicarion                              Gahriel Comm                          Nex-Tech Wireless                Telispire PCS
AT&T                                            Cala,(y PaginB                        Nexus Communicalions             Telnet Worldwide
AT&T Mobility                                   Global Communications                 NII Comm                         Tex-Link Cornm
BellAliant                                      Global Eyes Communications            North Cenlral Telephone          Time Wamer Cable
Big River Telephone                             Global Naps                           North State Comm                 T-Mobile
Bi.ch Telecom                                   Grafion Te,ephone Compa.ny            Northcoast Communications        Total Call lntemational
Blackberry Corporation                          Crand River                           Novacom
Brivia Communications                           Grande Comm                           Ntera                            Trinit! Intemational
Broadview Nehvorks                              Creat Plains Telephone                NTS Communications               U-Mobile
Broadvox Ltd.                                   Hanisonville Telephone Co.            Oklahoma City SMSA               United Telephone   ofMO
Budget Prepay                                   Heailand Communications               ONE Communicarions               United Wireless
Bulls Eye Telecom                               Hickory Telephone                     ONSTAR                           US Cellular
Callwave                                        Huxley Communicarions                 Optel Texas Telecom              US Communications
Cbeyond lnc.                                    iBasis                                Orion Electronics                US LEC
CCPR Services                                   IDT Corporalion                       PacBell                          US Link
Cellco PartneNhip,                              Illinois Valley Cellular              Pacwest Telecom                  US West Cornmunications
 d/b/a Verizon Wirelcss                         Insight Phone                         PAETEC Communications            USA Mobiliry
Cellular One                                    Integra                               Page Plus Cornrnunicalions       VarTec Telecommunications
Cellular South                                  lowa Wireless                         Page Mart, Inc.                  Verisign
Centennial Communications                       IQ Telecom                            Pag€ Net Paging                  Verizon Telephone Company
CenturyLink                                     J2 Global Communications              Panlandle Telephone              Verizon Wireless              I

                                                                                  I
Charter Communications                          Leap Wireless Intemalional            Peerless Network                 Viaero Wireless
Chickasaw Telephone                             Level 3 Communications                Pineland Telephone               Virgin Mobile
Choctaw Telephone Company                       Locus Communications                  PhoneTech                        Vonage Holdings
Cirnco Comm                                     Logix Communicalions                  PhoneTel                     I
                                                                                                                       Wabash Telephone
CincionatiBell                                  Longlines Wireless                    Preferred Telephone              Wave2Wave Communications
Cinergy Communications                          Los Angeles Cellular                  Priority Communications          Weblink Wireless
Clear World Communication                       Lunar wireless                        Puretalk                         Westem Wireless
Com-Cast Cable Comm.                            Madison River                         RCN Telecom                      Westlink Cornmunications
Commercial Communications                         Communications                      RNK Telecom                      WhatsApp
Consolidated Communications                     Madison4\4acoupin Telephone           Q\\aEST Communications           Windstream Communications
Cox Communications                               Compaly                              Sage Telecom                     Wirefly
Cricket Wireless                                Mankato Citizens Telephone            Seren Innovations                XFinity
Custer Telephone Cooperative                    Map Mobile Comm                       Shentel                          XO Communications
DBS Communications                              Marathon Comm                         Sigecom LLC                      Xspedius
Delta Communications                            Mark Twdn Rural                       Sky Tel Paging                   Yakdin Valley Telephone
Detroit Cellular                                Ma\-Tel Communications                Smart Beep Paging                YMAX Communications
Dobson Cellular                                 Metro PCS                             Smart City Telecom               Ztel Communications I
                                                Metro Teleconnect




                      1 Last Update:   0912'7   /2019
                                                                              2
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 23 of 29 PageID #: 23




                                          ATTACHMENT B

         It is hereby ordered, pursuant to l8 U.S.C. $$ 2703(c)(1)(A) &(B), (c)(2) and 3123         and

Federal Rule of Criminal Procedure 41, that the Provider(s) identified in Attachment           A   shall

disclose to the United States the lollouing:

I.       PRECISIONLOCATIONINT'ORMATION

         A.       Information to be Disclosed by the Provider

         All   information for the following time period of forty-five days from the date of this

Warrant and Order, that is for the time period from August 7,2020,to September 20, 2020, 11:59

p.m. (CT) during all times of day and night, regarding the location of the subject cellular

telephone described in Attachment A.

         "Information about the location ofthe subject cellular telephone" includes all available

E-911 Phase II data, GPS data, latitudeJongitude data, and other precision location information,

as   well as all data about which "cell towers" (i.e., antenna towers covering specific geographic

areas) and "sectors" (1.e., faces of the towers) received a radio signal from the cellular telephone

described in Attachment A.

         To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control ofthe Provider, the Provider

is required to disclose the Location Information to the investigative agency(ies).

         B.      Information to Be Seized by the United States

         All information   described above in Part I, Section A that constitutes evidence ofviolations

of f itle 21, United States Code, Section(s) 8a1(a)(1) involving Unknown Male AKA "Black".




                                                    1
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 24 of 29 PageID #: 24




II.       CELL TOWER RECORDS AND OTHER TELECOMMUNICATION DATA

         For the subject cellular telephone identified in Attachment A, the following

telecommunication records and information, but not the contents of any communication for the

past   thirty (30) days from the date ofthis Warrant and Order and at reasonable intervals for up to

forty-five (45) days from the date olthis Warrant and Order, the following:

         Information to be Disclosed by the Provider

                 l      All   available names, addresses, and identifying information, and other

subscriber and service feature information and types ofservice utilized;

                 2.     Length of service;

                 3.     All   telephone numbers, Electronic Serial Number ("ESN'),        a Mobile

Electronic Identity Number ("MEIN"), a Mobile Identification Number ("MIN"), a Subscriber

Identity Module (.'SiM'), an Intemational Mobile Subscriber Identifier ('lMSf'), a Mobile

Subscriber Integrated Services Digital Network Number (.'MSISDN"), or an Intemational Mobile

Station Equipment Identity     ("lMEf)   numbers, including any and all customer service records,

credit and billing records, can-be-reached numbers (CBR), enhanced custom calling features, and

primary long-distance carrier;

                 4.     Subscriber information available for any originating telephone number;

                 5.     Automated Messaging Accounting (AMA) records             (a carrier billing

mechanism data base search which provides records           of originating and terminating      caller

information for calls to the subject cellular telephone) for the above-specilied time period;

                 6.     Means and source ofpayment for services, including any credit card or bank

account number, and air-time summaries for available service periods, lor the IP (intemet protocol)


                                                  2
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 25 of 29 PageID #: 25




addresses being utilized     by and signaled to and from the alorementioned subject cellular

telephone;

                7.     Cellular telephone records and information pertaining to the following, lor

the above-specified time period:

                       (a)      call detail information (provided in an electronic format specified

by the agents/officers ofthe investigative agency(ies), and other authorized federal/state/local law

enforcement agencies);

                       (b)     cell site activation iniormation. including information identifring

the antenna tower receiving transmissions from the subject cellular telephone number, and any

information on what portion of that tower is receiving a transmission from the subject cellular

telephone number, at the beginning and end ofa particular telephone call made to or received by

the subject cellular telephone number;

                       (")     numbers dialed;

                       (d)     call duration;

                       (e)     incoming numbers if identified;

                       (0      signaling information pertaining to that number;

                       (g)     a   listing ofall control charmels and their corresponding cell sites;

                       (h)     an engineering map showing all cell site tower locations, sectors and

orientations;

                       (D      subscriber information, including the names, addresses, credit and

bitling information, published and non-published for the telephone numbers being dialed from the

subject cellular telephone;

                                                    3
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 26 of 29 PageID #: 26




                         0)      historical location estimates, such as Network Event Location

System Q.{ELOS), round-trip time (RTT), GPS, and per-call measurement data (PCMD); and,

                         (k)     Intemet Protocol (lP addresses) utilized by and signaled to and from

the subject cellular telephone.


III.   PEN RE,GISTERS AND TRAP AND TRACE DEVICES

       For the subject cellular telephone identified in Attachment A for a period of forty-five

(45) days from the date of this Warrant and Order, the following:

        l.        Pursuant to Title 18, United States Code, Section 3123, pen register and trap and

trace devices, including enhanced caller identification, may be installed by the investigative

agency(ies) and used to record or decode dialing, routing, addressing, or signaling information,

and to capture the incoming electronic or other impulses, which     identifr the originating number or

other dialing, routing, addressing and signaling information reasonably likely to identify the source

of a wire or electronic communication to and lrom the subject cellular telephone              number.

including the direct connect, Voice-over-LTE (VoLTE), non-content data transmissions, or digital

dispatch dialings (ifapplicable), the dates and times of such dialings, and the length of time ofthe

connections, pertaining to the subject cellular telephone described in Attachment A., including

the date, time, and duration of the communication, and the following, without geographic limit,

including:

             a.   IP addresses associated with the cell phone device or devices used to send or receive

                  electronic communications;

             b.   Any unique identifiers associated with the cell phone device or devices used to

                  make and receive calls with cell phone number described in Attachment A, or to

                                                    4
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 27 of 29 PageID #: 27




                  send or receive other electronic communications, including the ESN,      MEIN. IMSI,

                  IMEI, SIM, MSISDN,      oT   MN;

            c.    IP addresses of any websites or other servers to which the subject cellular

                  telephone connected;

            d.    Source and destination telephone numbers and email addresses;

            e.    "Poslcut-through dialed digits," which are digits dialed after the initial call set up

                  is completed, subject to the limitations   of   18 U.S.C. $ 3121(c).

       2.         The Provider. and/or any telecommunications service providers reflected in

Attachment A, to include providers ofany type of wire and/or electronic communications, and any

other applicable service providers, shall initiate caller identification on the subject cellular

telephone identified in Attachment A, without the knowledge ofor notification to the subscriber,

for the purpose of registering incoming telephone numbers

       l.         The Providers reflected in Attachment A, to include providers of any type of wire

and/or electronic communications, and any other applicable service providers, shall fumish the

agents/olficers    of the investigative agency(ies), and other         authorized federal/state/local law

enforcement agencies, forthwith all information, facilities, and technical assistance necessary to

accomplish the installation and use of the pen register and trap and trace devices, including

enhanced caller identification, unobtrusively and with minimum interference to the services that

are accorded persons    with respect to whom the installation and use is to take place.

       4.         The Providers reflected in Attachment A, to include providers ofany type of wire

and/or electronic communications, and any                othff    applicable telecommunications service

providers, shall provide the agents/officers of the investigative agency(ies), and other authorized


                                                     5
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 28 of 29 PageID #: 28




federal/state/local law enforcement agencies, with the results ofthe pen register and trap and trace

devices, including enhanced caller identification, at reasonable intervals for the duration of this

Warrant and Order.

        5.     Shoutd the subject cellular telephone identified in Attachment       A   and/or ESN,

MIN, IMEI, MSID or IMSI number listed above      be changed by the subscriber during the effective

period of this Order, the request for pen register and trap and trace devices, including enhanced

caller identification, shall remain in effect for any new telephone to which the subject cellular

telephone listed above is changed throughout the effective period ofthese Warrants and Orders.

       6.      The Providers reflected in Attachment A, to include providers of any type of wire

and/or electronic communications, and any other applicable service providers, shall be provided

compensation by the lead investigative agency for reasonable expenses incurred in providing

technical assistance.

       7.      Pursuant to Title 18, United States Code, Sections 3123(d)(l) and (2), the Provider,

and the service providers reflected in Attachment A, to include providers ofany type   olwire and/or

electronic communications, and any other applicable service providers, shall not disclose the

existence of this application and/or any warrant or order issued upon this application, or the

existence ofthe investigation, for a period ofone year from the date of this Order to a subscriber

or lessee or to any other person, except that the provider may disclose the warrant to an attomey

for the provider lor the purpose ofreceiving legal advice.

       This Warrant and Order does not authorize interception ofany communications as defined

in Title 18, United States Code, Section 2510(4), but authorizes only the disclosure of signaling




                                                 6
 Case: 4:20-mj-03251-NCC Doc. #: 1 Filed: 08/07/20 Page: 29 of 29 PageID #: 29




inflormation, including cell site information, precision location information, including GPS

information, related to the subject cellular telephone.

       The investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, to whom this Wanant and Order is directed       will begin monitoring the location of the

subject cellular telephone by one ofthe methods described in this Warrant within ten (10) days

of the date of this Warrant and Order.




                                                7
